769 N.W.2d 219 (2008)
Gary HENRY and All Others Similarly Situated, Plaintiff-Appellee,
v.
DOW CHEMICAL COMPANY, Defendant-Appellant.
Docket No. 136298. COA No. 266433.
Supreme Court of Michigan.
November 5, 2008.

Order
On order of the Court, the motions for leave to file briefs amicus curiae and for miscellaneous relief are GRANTED. The application for leave to appeal the January 24, 2008 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the "rigorous analysis" requirement for class certification that is applied in the federal courts also applies to state class actions, see Gen. Tel. Co. of the Southwest v. Falcon, 457 U.S. 147, 161, 102 S.Ct. 2364, 72 L.Ed.2d 740 (1982); (2) if so, whether the Saginaw Circuit Court engaged in the required rigorous analysis to determine if class certification was appropriate; (3) whether the plaintiffs met all of the requisites for class certification established in MCR 3.501(A)(1), including the requirement that questions of law or fact common to the members of the class predominate over questions affecting only individual members; and (4) whether the plaintiffs established that they suffered injury on a classwide basis in order to justify class certification.
The Litigation Section of the State Bar of Michigan and the Michigan Association for Justice are invited to file briefs amicus curiae. Other persons or groups interested *220 in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.